Citation Nr: 1706269	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  07-36 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1962 to May 1964.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the hearing has been associated with the claims file.  In June 2010, the Board remanded the Veteran's claim for further development.  In October 2011, the Board denied the Veteran's claim.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's October 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the March 2010 hearing to the extent that it denied the Veteran's claim for service connection of an acquired psychiatric disorder, to include PTSD.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board. Subsequently, the Veteran requested a new hearing and to have the prior decision vacated and a new one issued in its place.

In June 2014, the Board vacated the October 2011 Board decision that denied the claim on appeal.  In December 2014, the Veteran again testified before the undersigned VLJ at a videoconference hearing, for which a transcript has been associated with the claims file.

In February 2015, the Board denied the Veteran's claim.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2015 Joint Motion for Remand, the Court remanded this case to the Board for further development and readjudication.

In April 2016, the Board remanded the Veteran's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The prior October 2011 and February 2015 Board denials of the Veteran's claim, which have since been vacated as explained in the Introduction above, were based, at least in part, on a finding that there was not a diagnosis of PTSD.  A May 6, 2015 note in VBMS (under the "Notes" tab) completed by AOJ personnel stated that the Veteran submitted a VA Form 21-4138 that contained the following statement:

REFERENCE: CURRENT PENDING "NOTICE OF APPEAL TO THE COURT", US COURT OF APPEAL FOR VETERAN CLAIMS FOR DENIAL OF SC FOR PTSD.  (DATED 02-25-2015) PLEASE SEE ATTACHED REPORT FROM VA MENTAL HEALTH CLINIC TITLED "INITIAL PSYCHIATRIC DIAGNOSIS" DATED 04-15-2015, WHICH DOCUMENTS MY DIAGNOSIS OF POST TRAUMATIC STRESS DISORDER AND LISTS TWO STRESSORS WHICH CONTRIBUTED TO MY PTSD.  ONE STRESSOR WAS MY CONSTANT FEAR OF THREAT OF HOSTILE ENEMY ACTIVITY WHILE DEFENDING THE DMZ WHILE STATIONED IN SOUTH KOREA.  ANOTHER STRESSOR INVOLVED THE WITNESS OF THE SUICIDE OF MY FELLOW SOLDIER.  WE WERE BOTH ASSIGNED TO THE SAME UNIT 1ST CAV 12 DIVISION FROM 1963 TO 1964.  PLEASE REVIEW THIS UPDATED DIAGNOSIS OF POST TRAUMATIC STRESS DISORDER AND MY SUBMITTED STRESSORS WHILE ACTIVE DUTY AND GRANT SC FOR POST TRAUMATIC STRESS DISORDER.  THANK YOU FOR ASSISTANCE. 
The VBMS note referenced that the form was mailed to an address that the Board notes corresponds to the address of the Court.  A copy of this VA Form 21-4138 is not otherwise of record.  

Reviewing the evidence of record, VA treatment records appear to be complete up to July 2006 (records obtained in June 2010 appear to be incomplete when compared to earlier records obtained in December 2006 that dated to July 2006).  The VA treatment record referenced in the VBMS note cited above is not of record.  The Board notes that the content of the VBMS note referenced a diagnosis of PTSD from a VA provider based, at least in part, on "fear of threat of hostile enemy action while defending the DMZ while stationed in South Korea."  The Board notes that the Veteran's personnel records reflect that he was stationed in Korea for approximately one year from 1962 to 1963 and that 38 C.F.R. § 3.304(f)(3) (2016) address when a VA psychiatrist or psychologist diagnose PTSD based on a stressor related to a veteran's fear of hostile military or terrorist activity.  In addition, as noted, a diagnosis of PTSD was lacking in the prior (since vacated) Board denials.  As such, the content of the VBMS note described a VA treatment record that would clearly be relevant to the Veteran's claim.  In light of this identified relevant record, and the fact that VA treatment records are considered constructively in VA's possession, remand is required pursuant to VA's duty to assist to obtain all outstanding VA treatment records, to specifically include the April 2015 VA treatment note referenced in the VBMS note discussed above if such is available.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.   Obtain all outstanding VA treatment records, to include from July 2006.  

Specifically obtain, if available, the April 2015 VA treatment note discussed in the body of the remand above.
2.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




